           Case 3:18-cv-01628-EDL Document 26 Filed 01/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
 1
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
 3    CENTER FOR BIOLOGICAL                       )
      DIVERSITY; TURTLE ISLAND                    )
 4    RESTORATION NETWORK;                        )
 5    WISHTOYO FOUNDATION,                        )
                                                  )
 6                   Plaintiffs,                  )
                                                  )
 7                           v.                   ) CASE NO. 3:18-cv-01628-EDL
 8                                                )
      NATIONAL MARINE FISHERIES                   )
 9    SERVICE; WILBUR ROSS, in his                )
      official capacity as Secretary of the       )
10    Department of Commerce,                     )
11                                                )
                     Defendants.                  )
12
13
                                                 ORDER
14
            Pursuant to the parties’ Stipulated Request to Extend Defendants’ Deadlines by 90 Days
15
     (ECF No. 25), IT IS HEREBY ORDERED that:
16
             NMFS shall submit to the Federal Register for publication a final determination
17
     concerning the designation of critical habitat for the Western North Pacific, Mexico, and Central
18
     America distinct population segments of humpback whale no later than April 15, 2021.
19
20
21
     DATED: 1/19/2021                                    _______________________________
22                                                       Haywood S. Gilliam , Jr.
23                                                       United States District Judge

24
25
26
27
28
